Title: Thurdsday [19 October].
From: Adams, John
To: 


       I borrowed yesterday of Quincy, the 1st Volume of Batista Angeloni’s Letters, and a general Treatise of naval Trade and Commerce as founded on the Laws and Statutes of this Realm in which those (Laws and Statutes I suppose) relating to his Majesties Customs, Merchants, Masters of Ships, Mariners, Letters of Marque, Privateers, Prizes, Convoys, Cruizers &c. are particularly considered and treated with due Care under all the necessary Heads from the earliest time down to the present, 2d Edition in 2. Volumes. Read Angeloni thro I believe, and studied, carefully, about a dozen Pages in mercantile Law. Angelonis Letters are all of a Piece. He has an odd System of Faith, viz. that Utility is Truth and therefore that Transubstantiation is true, and Auricular Confession is true because they are useful, they promote the Happiness of mankind. Therefore Rain is true because it is useful in promoting the Growth of Herbs, and fruits and flowers, and consequently of Animals for mans Use. This is very different from Mathematical Truth, and this Explanation of his meaning gives Room to suspect that he disbelieves a Revelation, himself, tho he thinks it useful for the World to believe it.
       He reasons, who can conceive that a Being of infinite Wisdom, Justice and Goodness, would suffer the World to be governed 2000 years by a Religion that was false. But may not this Question be asked of the Mahometan, the Chinese, in short of every Religion under the sun, and will not the Argument equally prove them all to be true?
       What Passion is most active and prevalent in Dr. Savel’s mind? The Desire of Money. He retails Sugar by the Pound,  by the bunch, Pins, Pen knifes, to save these Articles in his family, and neat a few Shillings Profit. He makes poor People who are in his Debt pay him in Labour. He bargains with his Debtors in the 2 other Parishes for Wood, which he sends to the Landing Place, and to Dr. Marshes. Thus by practice of Physick, by trading and bargaining and scheming he picks up a Subsistance for his family and gathers very gradually, Additions to his Stock. But this is low. The same Application, and scheming in his Profession, would raise and spread him a Character, procure him profitable Business and make his fortune. But by this contemptible Dissipation of mind, among Pins, Needles, Tea, Snuff Boxes, Vendues, Loads of Wood, day labour &c. he is negligent of the Theory of his Profession, and will live and die unknown.—These driveling souls, oh! He aims not at fame, only at a Living and a fortune!
      